Appeal from an order of the Family Court, Steuben County (Peter C. Bradstreet, J.), entered May 6, 2003. The order directed that respondent be placed in the custody of the Steuben County Department of Social Services for a period of one year.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law without costs, the fact-finding order is vacated, and the matter is remitted to Family Court, Steuben County, for further proceedings on the petition.
Memorandum: On appeal from an order of disposition placing respondent in the custody of the Steuben County Department of Social Services for a period of 12 months, respondent contends that her admission to the allegations of the petition seeking to adjudicate her a juvenile delinquent was fatally defective because Family Court failed to comply with the nonwaivable provisions of Family Ct Act § 321.3 (1). We agree and therefore reverse the order of disposition, vacate the fact-finding order, and remit the matter to Family Court for further proceedings on the petition (see Matter of Brandon M., 299 AD2d 966 [2002]; Matter of Brian H. [appeal No. 2], 239 AD2d 925 [1997]; Matter of Daniel H., 236 AD2d 874 [1997]; Matter of Delmar C., 207 AD2d 998 [1994]).
We have reviewed respondent’s remaining contentions and conclude that they are without merit. Present—Pigott, Jr., P.J., Green, Wisner, Hurlbutt and Gorski, JJ.